299 S.W.3d 339 (2009)
STATE of Missouri, Respondent,
v.
Jackie HELTON, Appellant.
No. ED 92789.
Missouri Court of Appeals, Eastern District, Division One.
December 22, 2009.
Brocca Leah Smith, St. Louis, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, Jamie Rasmussen, Co-Counsel, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.


*340 ORDER

PER CURIAM.
Jackie Helton ("Defendant") appeals from his conviction for first-degree robbery, Section 569.020[1]; attempted first-degree robbery, Section 569.020; and two counts of armed criminal action, Section 571.015.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.